Citation Nr: 1414409	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2013, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  In October 2013, the Board remanded the thyroid issue for further development.  Following substantial compliance with the remand directives, the case has returned to the Board.  

The PTSD issue will be discussed in the remand section below.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of whether new and material evidence has been submitted to reopen service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

A thyroid disorder was not manifest during service or within one year of separation and is not otherwise related to service or events therein.    

CONCLUSION OF LAW

A thyroid disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In August 2008, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice as to how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the December 2013 Supplemental Statement of the Case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, service personnel records, VA medical center records, and identified private medical records.  The Veteran was afforded a VA examination in November 2013.  Following an in-person examination, the examiner reviewed the VBMS folder and provided a medical opinion with supporting rationale.  Additional examination is not needed.  

The Veteran provided testimony at a travel board hearing in March 2013.  At that time, the VLJ clarified the issue on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the claim.  The record was also held open for the submission of any additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2013).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including endocrinopathies, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
 
Analysis

The Veteran contends that he is entitled to service connection for a thyroid disorder.  In his December 2008 notice of disagreement, he argued that his problems during service with tiredness caused by his thyroid.  

At the hearing, he testified that he felt the symptoms of hypothyroidism had their onset during active service.  He reported that when he went to Puerto Rico he became depressed and had muscle aches, pain, rubbery skin, and trouble focusing and concentrating.  He stated that these problems continued following discharge and he was diagnosed with hypothyroidism in 2006.  

Evidence of record shows a currently diagnosed thyroid disorder - hypothyroidism.  The question though, is whether current disability had its onset during service or is otherwise related to service.  Endocrinopathy is listed as a chronic disease under 38 C.F.R. § 3.309(a) and the provisions of 38 C.F.R. § 3.303(b) are for application.  See Walker.

Review of service treatment records does not show any complaints or treatment related to the thyroid.  Complaints related to problems sleeping were noted.  On separation examination in November 1992, the Veteran's endocrine system was reported as normal on clinical evaluation.  

The Veteran underwent a VA general medical examination in January 1994.  He reported abdominal problems and the inability to gain weight.  He also complained of a delayed wake-sleep cycle.  On physical examination, his neck was supple with no thyromegaly.  Complete blood count was normal.  There is no indication that thyroid testing was accomplished.  Impression was intermittent diarrhea and abdominal pain; and intermittent rash currently not present and diagnosed only by patient verbal history.  The examiner noted that it was difficult to make a diagnosis of disordered sleep based on the available information.  

A May 1995 VA laboratory report shows that the Veteran's thyroid stimulating hormone (TSH) level was elevated at 7.9.  A March 2007 VA record documents the Veteran's report that his previous doctor found him hypothyroid and he was on a thyroid supplement.  He found he was gaining weight so he quit his medication in December 2006 and had not had his thyroid levels followed since that time.  

A March 2010 statement from J.B. indicates that he knew the Veteran since December 1991 and that from June 1992 through November 1994, he witnessed the difficulties he endured due to his medical conditions, to include hyperthyroidism.  He stated that these diagnosed conditions were not known at the time and in his opinion, they were not properly investigated while the Veteran was on active duty.  He stated that the Veteran went from a productive member of the unit to a person who was depressed, irritated, moody and always tired.  In November 1994, the Veteran came to live with him and was still experiencing problems.  

In a February 2013 statement, the Veteran argued that he had the onset of hypothyroidism during service and as a result, was discharged.  He argued that his medical record will show some correlation with these claims but that no diagnosis was ever made.  He said that he did not exhibit the main symptom of weight gain, but that almost every other symptom was there.  He also referenced various articles discussing the symptoms of hypothyroidism, to include fatigue, dry skin, sleepiness, muscle pain, etc.

The Veteran underwent a VA examination in November 2013.  Diagnosis was hypothyroidism.  Date of diagnosis was 6 years ago.  The Veteran reported that he had personality changes during service and he wondered if his thyroid disease started then.  In recent years, he has been taking his thyroid medication regularly and thyroid labs have been normal.  The examiner reviewed the Veteran's service treatment records and noted that there were various visits for colds, sore throat, urethritis, and warts.  He talked about an erratic sleeping pattern dating back to high school.  There was nothing in the service records about a thyroid condition or symptoms suggesting a clinical picture of hypothyroidism.  VA labs from 1995 showed a slight elevation of TSH at 7.9, but no clinical notes accompanied the lab work.  The Veteran had a diagnosis of asthmatic bronchitis around that time.  The examiner noted that records were absent from 1995 to 2007 at which time he had an initial primary care examination at VA and reported a previous diagnosis of hypothyroidism.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner stated that "[a]lthough it is possible (based on the 1995 TSH) that he had borderline thyroid function beginning in 1995, there is no nexus to military service."  

On review, the Board finds the VA opinion highly probative.  It was based on a review of the record and considered the Veteran's reported history as well as physical examination.  The examiner provided a negative opinion supported by adequate rationale and this clearly weighs against the Veteran's claim.  

In support of his claim, the Veteran has submitted numerous lay statements and testimony asserting the onset of hypothyroid symptoms during service.  Information in the most recent VA examination suggests that the Veteran is going to school to be a respiratory therapist and at the hearing, he testified that he talked to several of his professors and teachers and the information he collected is that those symptoms were the onset of his disease.  

The Veteran is competent to report his symptoms during service and is competent to report what he was told by his professors.  Lay persons, such as J. B., are also competent to report their observations of the Veteran.  These statements, however, simply do not outweigh the well-reasoned VA opinion above.  To the extent the Veteran is offering an opinion as a student in the medical field, there is no suggestion that he has any specialized knowledge in thyroid disorders, and any such statement is not considered sufficient to establish a nexus.  

In sum, a thyroid disorder was not "noted" or diagnosed during service or within one year of separation.  Rather, the endocrine system was normal at separation.  Furthermore, based upon the VA opinion, the appellant did not have characteristic manifestations of the disease process during service.  Accordingly, 38 C.F.R. § 3.303(b) does not assist the appellant.  

Finally, the Board has considered the articles referenced by the Veteran and acknowledges that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999).  The referenced article excerpts, however, are general in nature and not specific to the facts of his particular case.  Thus, they are of limited probative value and insufficient to outweigh the case specific findings above.  

On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for a thyroid disorder is denied.  


REMAND

In August 2013, the RO in pertinent part, determined that new and material evidence had been received to reopen a claim for service connection for PTSD and confirmed and continued the denial on the merits.  In September 2013, the Veteran submitted a timely notice of disagreement with this decision.  On review, a remand is required so that a Statement of the Case can be furnished.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, the Board has phrased the issue to consider whether new and material evidence has been submitted.  




Accordingly, the case is REMANDED for the following action:

The RO shall issue a Statement of the Case addressing whether new and material evidence has been received to reopen a claim of service connection for PTSD.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


